DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 4/4/22 have been received.  Claim 5 has been amended. Claims 9-20 are new.
Claim Rejections - 35 USC § 112
3.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 5-8 is withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 103
4.	The rejection  under 35 U.S.C. 103 as being unpatentable over Kaneda et al. (US 2016/0056655) as cited in IDS dated 3/12/20 on claims 5-8 is/are withdrawn because Applicant’s remarks have been fully considered and are persuasive.
EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Gehris on 5/5/22.
The application has been amended as follows.
6.	Claim 5 has been amended to: A method for controlling a rechargeable battery on a machine tool, the rechargeable battery including a first data interface and a wake-up circuit for activating control electronics of the rechargeable battery, and the machine tool including a second data interface and a controller, the first and second data interfaces being connected to one another via a first and a second communication line for differential communication between the rechargeable battery and the machine tool, the method comprising the steps of: setting the control electronics of the rechargeable battery to a deactivation mode, with a result that no current flows from the rechargeable battery into the control electronics and to the machine tool; transmitting at least one signal from the machine tool to the rechargeable battery via the first and second communication lines; activating the wake-up circuit for activating control electronics by detecting a voltage value from the first or second communication line, wherein the voltage value corresponds to either [[the]] a dominant or [[the]] a recessive state of the first or second communication line; setting the control electronics of the rechargeable battery to an activation mode via the wake-up circuit; and enabling current to be drawn from the rechargeable battery by the machine tool.
7.	Claim 17 has been amended to: The method as recited in claim 5 wherein the rechargeable battery is automatically switched to the deactivation mode from the activation mode after a certain time duration where the machine tool and the rechargeable battery are not in use.
Allowable Subject Matter
8.	Claims 5-20 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 5 is directed to a method for controlling a rechargeable battery on a machine tool, the rechargeable battery including a first data interface and a wake-up circuit for activating control electronics of the rechargeable battery, and the machine tool including a second data interface and a controller, the first and second data interfaces being connected to one another via a first and a second communication line for differential communication between the rechargeable battery and the machine tool, the method comprising the steps of: setting the control electronics of the rechargeable battery to a deactivation mode, with  a result that no current flows from the rechargeable battery into the control electronics and to the machine tool; transmitting at least one signal from the machine tool to the rechargeable battery via the first and second communication lines; activating the wake-up circuit for activating control electronics by detecting a voltage value from the first or second communication line, wherein the voltage value corresponds to either a dominant or a recessive state of the first or second communication line; setting the control electronics of the rechargeable battery to an activation mode via the wake-up circuit; and enabling current to be drawn from the rechargeable battery by the machine tool.
	The prior art to Kaneda et al. (US 2016/0056655) discloses a method for controlling a rechargeable battery on a machine tool, the rechargeable battery including a first data interface and a wake-up circuit for activating control electronics of the rechargeable battery, and the machine tool including a second data interface and a controller, the first and second data interfaces being connected to one another via a first communication line between the rechargeable battery and the machine tool, the method comprising the steps of: setting the control electronics of the rechargeable battery to a deactivation mode, with  a result that no current flows from the rechargeable battery into the control electronics and to the machine tool; transmitting at least one signal from the machine tool to the rechargeable battery via the first communication line; activating the wake-up circuit for activating control electronics by detecting a voltage value from the first communication line, wherein the voltage value corresponds to either a dominant or a recessive state of the first communication line; setting the control electronics of the rechargeable battery to an activation mode via the wake-up circuit; and enabling current to be drawn from the rechargeable battery by the machine tool but does not disclose, teach or render obvious a second communication for differential communication.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724